DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites series of steps of receiving, generating, detecting, computing, updating a training video content related to concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim recites receiving, generating, detecting, computing, updating content a training video content. The limitation of receiving, generating, detecting, computing, updating content is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system” nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “by a computer system” language, “receiving, generating, detecting, computing, updating content” in the context of this claim encompasses the user manually calculating or processing the amount of use of each video. Similarly, the limitation of “detecting, computing, updating content” the set of video content based at least in part of video confidence scores, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

For example, but for the “by the computer system or machine learning model” language, “confidence score” in the context of this claim encompasses the user thinking that the most-used related video should be ranked higher than the least-used video. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a computer system/machine learning model to perform both the receiving, generating, detecting, computing, updating content steps. The “computer system/machine learning model” in both steps is recited at a high-level of generality (i.e., as a generic “system/machine” performing a generic computer function of receiving, generating, detecting, computing, updating content based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer system/machine learning model” to perform both the receiving, generating, detecting, computing, updating content steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-20 also does not add any additional elements, other than processor or non-transitory machine -readable storage as such the claims are not patent eligible.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2017/0337271.

In regarding to claim 1 Lee teaches 
1. A method comprising: receiving training videos and corresponding ground-truth labels comprising ground-truth action phase transition paths;
Lee, 0034-0043 
initializing phase filter weights for each action class of a plurality of action classes and associated action phases of each action class; 
Lee, 0034-0043 

generating a set of segments for a selected one of the training videos and a set of features for each of the set of segments; 
Lee, 0034-0043 
for each of the plurality of action classes and for the selected one of the training videos: detecting an action phase transition path that is associated with a sum of action phase confidence scores having a maximum value;
Lee, 0034-0043 
 
computing a first loss as a function of the detected action phase transition path and the ground-truth action phase transition path of the selected one of the training videos; 
Lee, 0034-0043 

computing a second loss as a function of each segment of the set of segments and associated action phase confidence score relative to the ground-truth labels; 
Lee, 0034-0043 

and updating the phase filter weights based on the first loss and the second loss.
Lee, 0034-0043 

In regarding to claim 2 Lee teaches 
2. The method of claim 1, further comprising updating weights used to generate the set of features for each of the set of segments based on a third loss that is a function of the set of features and ground-truth features associated with the selected one of the training videos.
Lee, 0034-0043 

In regarding to claim 3 Lee teaches 
3. The method of claim 1, wherein the ground-truth labels identify each segment of each video in the training videos as corresponding to a particular action phase.
Lee, 0034-0043 

In regarding to claim 4 Lee teaches 
4. The method of claim 3, wherein the ground-truth labels identify a maximal action phase transition path along the segments of each training video.
Lee, 0034-0043 

In regarding to claim 5 Lee teaches 
5. The method of claim 1, wherein initializing the phase filter weights comprises setting the phase filter weights to a random number.
Lee, 0034-0043 

In regarding to claim 6 Lee teaches 
6. The method of claim 1, wherein generating the set of segments for the selected one of the training videos comprises uniformly generating equal length segments by dividing the selected one of the training videos equally in time.
Lee, 0034-0043 

In regarding to claim 10 Lee teaches 
10. The method of claim 1 further comprising: applying a first machine learning technique to the set of segments to generate the features.
Lee, 0034-0043 

In regarding to claim 11 Lee teaches 
11. The method of claim 10, wherein the phase filter weights are associated with a plurality of phase filters, each associated with a different action phase of the action phases.
Lee, 0034-0043 

In regarding to claim 12 Lee teaches 
12. The method of claim 11, wherein the plurality of phase filters are applied using a second machine learning technique.
Lee, 0034-0043 

In regarding to claim 13 Lee teaches 
13. The method of claim 12 further comprising training the first machine learning technique and the second machine learning technique sequentially, wherein the second machine learning technique is trained before the first machine learning technique.
Lee, 0034-0043 

In regarding to claim 14 Lee teaches 
14. The method of claim 1, further comprising: determining, based on a rule, a set of action phases to which a given action phase is allowed to transition.
Lee, 0034-0043 

Claims 15-19 list all similar elements of claims 1-5, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 15-19.
Claim 20 list all similar elements of claim 1, but in non-transitory machine-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 10-17 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6 and 14 of U.S. Patent No. 11,158,351 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because see table below.


Application 17/465,001

Patent No. US 11,158,351 B1
1. A method comprising: receiving training videos and corresponding ground-truth labels comprising ground-truth action phase transition paths; initializing phase filter weights for each action class of a plurality of action classes and associated action phases of each action class; generating a set of segments for a selected one of the training videos and a set of features for each of the set of segments; for each of the plurality of action classes and for the selected one of the training videos: detecting an action phase transition path that is associated with a sum of action phase confidence scores having a maximum value; computing a first loss as a function of the detected action phase transition path and the ground-truth action phase transition path of the selected one of the training videos; computing a second loss as a function of each segment of the set of segments and associated action phase confidence score relative to the ground-truth labels; and updating the phase filter weights based on the first loss and the second loss.
2. The method of claim 1, further comprising updating weights used to generate the set of features for each of the set of segments based on a third loss that is a function of the set of features and ground-truth features associated with the selected one of the training videos.
3. The method of claim 1, wherein the ground-truth labels identify each segment of each video in the training videos as corresponding to a particular action phase.
7. The method of claim 1, wherein detecting the action phase transition path comprises: computing, for each of the set of segments, a plurality of action phase confidence scores indicating a likelihood that a given segment includes a respective action phase of a sequence of action phases associated with a given one of the plurality of action classes; retrieving a first action phase confidence score of the plurality of action phase confidence scores, the first action phase confidence score being retrieved for a first segment of the set of segments, the first action phase confidence score being associated with a first action phase of the sequence of action phases; retrieving a second action phase confidence score of the plurality of action phase confidence scores, the second action phase confidence score being retrieved for a second segment of the set of video segments, second action phase confidence score being associated with the first action phase, the second video segment being sequentially adjacent to the first video segment; retrieving a third action phase confidence score of the plurality of action phase confidence scores, third action phase confidence score being retrieved for the second segment, the third action phase confidence score being associated with a second action phase of the sequence of action phases, the second action phase being sequentially adjacent to the first action phase in the sequence of action phases; and in response to determining that the third action phase confidence score is greater than the second action phase confidence score, computing an action phase transition path score based on the first action phase confidence score for the first segment and the third action phase confidence score for the second segment.
1. A method comprising: receiving, by one or more processors, a video comprising a plurality of video segments; selecting, by the one or more processors, a target action sequence that includes a sequence of action phases; receiving, by the one or more processors, features of each of the plurality of video segments; computing, by the one or more processors, based on the received features, for each of the plurality of video segments, a plurality of action phase confidence scores indicating a likelihood that a given video segment includes a respective action phase of the sequence of action phases; retrieving a first action phase confidence score of the plurality of action phase confidence scores, the first action phase confidence score being retrieved for a first video segment of the plurality of video segments, the first action phase confidence score being associated with a first action phase of the sequence of action phases; retrieving a second action phase confidence score of the plurality of action phase confidence scores, the second action phase confidence score being retrieved for a second video segment of the plurality of video segments, second action phase confidence score being associated with the first action phase, the second video segment being sequentially adjacent to the first video segment; retrieving a third action phase confidence score of the plurality of action phase confidence scores, third action phase confidence score being retrieved for the second video segment, the third action phase confidence score being associated with a second action phase of the sequence of action phases, the second action phase being sequentially adjacent to the first action phase in the sequence of action phases; and in response to determining that the third action phase confidence score is greater than the second action phase confidence score, computing an action phase transition path score based on the first action phase confidence score for the first video segment and the third action phase confidence score for the second video segment; identifying, by the one or more processors, based on the plurality of action phase confidence scores and the action phase transition path score, a set of consecutive video segments of the plurality of video segments that corresponds to the target action sequence, wherein video segments in the set of consecutive video segments are arranged according to the sequence of action phases, the identifying comprising associating the first video segment of the set of consecutive video segments with a particular action phase of the sequence of action phases based on the first action phase associated with an adjacent previous video segment of the set of consecutive video segments and based on a rule associated with the target action sequence that indicates an allowable transition path between action phases, the rule specifying two allowable action phases to which a previous action phase comprising the first action phase is allowed to transition; and generating, by the one or more processors, a display of the video that includes the set of consecutive video segments and skips other video segments in the video.
2. The method of claim 1 further comprising: receiving a user input that selects the target action sequence from a plurality of target action sequences, each of the plurality of target action sequences including a respective sequence of action phases; selecting, as the particular action phase associated with the given video segment, between the first action phase associated with the adjacent previous video segment and the second action phase that sequentially follows the first action phase in the target action sequence; and determining, based on the rule, a set of action phases of the sequence of action phases to which the second action phase is allowed to transition.
10. The method of claim 1 further comprising: applying a first machine learning technique to the set of segments to generate the features.
11. The method of claim 10, wherein the phase filter weights are associated with a plurality of phase filters, each associated with a different action phase of the action phases.

3. The method of claim 1 further comprising: applying a first machine learning technique to the plurality of video segments to generate the features of each of the plurality of video segments; and storing the plurality of action phase confidence scores associated with the first video segment, the plurality of action phase confidence scores including the first action phase confidence score indicating a first likelihood that the first video segment includes the first action phase and a second action phase confidence score indicating a second likelihood that the first video segment includes the second action phase that sequentially follows the first action phase in the target action sequence.
12. The method of claim 11, wherein the plurality of phase filters are applied using a second machine learning technique
5. The method of claim 4, wherein the plurality of phase filters are applied using a second machine learning technique, further comprising receiving a message from another user that identifies the video and textually identifies the target action sequence.
13. The method of claim 12 further comprising training the first machine learning technique and the second machine learning technique sequentially, wherein the second machine learning technique is trained before the first machine learning technique.
6. The method of claim 5 further comprising training the first and second machine learning techniques based on a plurality of target action sequences, wherein the second machine learning technique is trained before the first machine learning technique.
14. The method of claim 1, further comprising: determining, based on a rule, a set of action phases to which a given action phase is allowed to transition.
14. The method of claim 1, wherein the first video segment in the set of video segments includes a first action phase in the sequence of action phases and a last video segment in the set of video segments includes a last action phase in the sequence of action phases.



Claims 15-17 list all similar elements of claims 1-3, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-3 applies equally as well to claims 15-17.
Claim 20 list all similar elements of claim 1, but in non-transitory machine-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481